In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-3113
KIMBERLY A. MORELAND,
                                                  Plaintiff-Appellant,
                                 v.

KIRSTJEN M. NIELSEN, Secretary,
Department of Homeland Security
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
         No. 12-CV-1125 — Nancy Joseph, Magistrate Judge.
                     ____________________

    ARGUED AUGUST 7, 2018 — DECIDED AUGUST 15, 2018
               ____________________

   Before KANNE, SCUDDER, and ST. EVE, Circuit Judges.
    PER CURIAM. Kimberly Moreland appeals the entry of
summary judgment in her suit under Title VII against the De-
partment of Homeland Security. The Department did not pay
for her time and expenses when she testified at a hearing on
an earlier discrimination charge, but it did reimburse two em-
ployees who testified for the Department. Moreland contends
that the Department’s decision not to pay her was retaliatory.
2                                                  No. 17-3113

We affirm the district court’s judgment because Moreland
failed to provide evidence that she suffered an adverse action,
and in any case she did not rebut the Department’s legitimate
reason for not reimbursing her.
                               I
    Kimberly Moreland worked as a Disaster Assistance Em-
ployee for the Federal Emergency Management Agency. Be-
cause the agency uses these employees to respond to events
declared disasters by the president, their work is intermittent.
They are paid only for hours worked when they are “de-
ployed.” When they are not deployed, they are called “reserv-
ists” and are not paid.
   Moreland, who lives in Texas, filed a charge and requested
a hearing against the Department of Homeland Security (the
agency’s parent department) alleging that the agency discrim-
inated against her in 2009. That charge concerned a previous
deployment, and the specifics are not relevant to this appeal.
The administrative law judge scheduled her hearing to be
held in Wisconsin. Moreland, who was on reserve status,
asked her agency to deploy her to Wisconsin so that she
would receive pay for her time and reimbursement for her
travel expenses to attend and testify against the Department.
After consulting with the director of the agency’s Office of
Equal Rights, an agency attorney told Moreland that the
agency had declined to deploy her to the hearing.
    While on reserve status, Moreland attended and testified
at her hearing, which was held in March 2011. The agency re-
quired that two of her supervisors testify at the hearing, so it
deployed them and paid for their time and expenses. Mo-
No. 17-3113                                                     3

reland later learned that the agency had deployed these su-
pervisors. One of the witnesses, Sandra Ramsey, was on re-
serve status, and the agency deployed her solely to testify.
The parties dispute whether the agency also deployed Lorelei
Maach solely to testify. We adopt Moreland’s version of the
dispute and assume that both witnesses were placed in pay
status for the hearing.
    Moreland responded by raising the claim that she presents
in this appeal. She contended that the agency’s decision not to
deploy her for the hearing was retaliation for her previous
discrimination grievance. An earlier appeal to this court al-
lowed this new claim to proceed. Moreland v. Johnson, 806 F.3d
961, 965 (7th Cir. 2015). On remand to the district court, the
Department moved for summary judgment. It argued that
Moreland could not prevail because she had not suffered an
adverse action and the Department had proffered unrebutted
and non-discriminatory reasons for its deployment decision.
The district judge granted the motion, largely agreeing with
the Department.
                                II
    Moreland first argues that the district court erred in ruling
that she did not provide evidence of an adverse action. To es-
tablish a triable prima facie case of retaliation under Title VII,
42 U.S.C. § 2000e et seq., Moreland must supply evidence that
her employer took a materially adverse action against her. See
Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006).
Moreland disagrees with this principle because, she says, the
phrase “adverse action” does not appear in the text of Title
VII; only “unlawful employment practice” does. But this
court’s longstanding interpretation of the statute is that in a
suit alleging unlawful retaliation, an “unlawful employment
4                                                    No. 17-3113

practice” means that the employer has taken an adverse ac-
tion against the employee. See 42 U.S.C. § 2000e–3(a), Lord
v. High Voltage Software, Inc., 839 F.3d 556, 563 (7th Cir. 2016),
cert. denied, 137 S. Ct. 1115 (2017). This interpretation is con-
trolling, and Moreland provides no compelling reason to de-
part from that precedent. Santos v. United States, 461 F.3d 886,
891 (7th Cir. 2006). To survive summary judgment, Moreland
had to furnish evidence that the agency took an adverse ac-
tion against her.
    Moreland concedes that she was on reserve status before
she attended her hearing, and she remained in that status af-
terward. In that sense, the agency did nothing adverse to her.
Moreland replies that she suffered an adverse action relative
to two agency witnesses because the Department reimbursed
them, but not her, for testimony-related travel. By comparing
herself to her two supervisors, Moreland is invoking an ele-
ment of the “indirect” method of proving retaliation that al-
lows a court to infer retaliation if an employer treats similarly
situated, non-complaining workers more favorably than the
plaintiff. See Madlock v. WEC Energy Group, Inc., 885 F.3d 465,
472 (7th Cir. 2018). But that method still requires that Mo-
reland show that her employer took an adverse action against
her, and she has not. Moreland incurred financial costs to at-
tend her hearing because the administrative law judge, not
the agency, scheduled it in Wisconsin. A reasonable jury
could not find that her employer inflicted those costs on her.
    Yet even if we assume that Moreland suffered an adverse
action, a jury could not infer retaliation because the agency
did not treat Moreland worse than any similar employee. To
be similarly situated, co-workers must be “directly compara-
ble to the plaintiff in all material aspects, [though] they need
No. 17-3113                                                  5

not be identical in every conceivable way.” Coleman v. Do-
nahoe, 667 F.3d 835, 846 (7th Cir. 2012) (internal quotation
marks and citation omitted). Courts commonly ask whether
the employees “dealt with the same supervisor.” Patterson
v. Avery Dennison Corp., 281 F.3d 676, 680 (7th Cir. 2002). Mo-
reland asserts that Maach and Ramsey were comparable to
her because the same agency employed them. But that is not
sufficient, for two reasons. First, Maach and Ramsey were
Moreland’s supervisors, so the same person necessarily did
not manage them all. Second, different decisionmakers made
the deployment decisions. The agency attorney defending the
case decided to deploy Maach and Ramsey, whereas the head
of the Office of Equal Rights decided not to deploy Moreland
(though the decision was communicated to Moreland
through the agency attorney). Because Maach and Ramsey
thus were not “treated more favorably [than Moreland] by the
same decisionmaker,” they are not comparable. Coleman,
667 F.3d at 848 (citation omitted). As a result, Moreland did
not supply evidence of a prima facie case of retaliation.
See Madlock, 885 F.3d at 472.
    Moreland’s case has another fatal defect. The Department
correctly observes that, even if Moreland had presented a
prima facie case of retaliation, she cannot survive summary
judgment if the agency provided an unrebutted and legiti-
mate reason for its actions. See id. The agency argues that it
legitimately deployed the other two witnesses (but not Mo-
reland) because it was following a reasonable interpretation
of its own uncontested regulations.
   The agency relied on 29 C.F.R. § 1614.605 in declining to
deploy Moreland. Section (b) of this provision states: “If the
complainant is an employee of the agency, he or she shall
6                                                   No. 17-3113

have a reasonable amount of official time, if otherwise on duty,
to prepare the complaint and to respond to agency and EEOC
requests for information” (emphasis added). The agency ob-
serves that Moreland was not “on duty” or “in a pay status”
at the time of the hearing. By contrast, the agency argues that
it deployed Maach before she was called to testify, so the reg-
ulations supported keeping her in pay status. As mentioned
earlier, Moreland disputes that Maach was in pay status al-
ready, and in any case the agency concedes that it deployed
Ramsey solely for the purpose of providing testimony. But
another regulation allowed for that deployment. Under
29 C.F.R. § 1614.605(f), “[w]itnesses who are Federal employ-
ees, regardless of their tour of duty … shall be in a duty status
when their presence is authorized or required by Commission
or agency officials in connection with a complaint.” The
agency “required” Maach and Ramsey to testify, so it permis-
sibly deployed them (and not Moreland) under these regula-
tions.
    Once the agency provided a legitimate reason for its ac-
tions, Moreland had to supply evidence of pretext. See Mad-
lock, 885 F.3d at 472. Because she does not argue that the reg-
ulations are invalid, she had to furnish evidence that the
agency’s interpretation was not just wrong but dishonest.
See Monroe v. Ind. Dep't of Transp., 871 F.3d 495, 505 (7th Cir.
2017); Boss v. Castro, 816 F.3d 910, 917 (7th Cir. 2016). She be-
lieves that the agency could have interpreted its regulations
to allow her deployment and did not in order to punish her
for pursuing her claim. But no evidence suggests that the
agency’s interpretation was unreasonable, let alone a
“phony” or insincere basis for its decisions. Milliman v. Cty. of
McHenry, 893 F.3d 422, 433 (7th Cir. 2018). Moreland cites to
No. 17-3113                                                   7

a Comptroller General opinion, but that decision is about pay-
ing expenses to a witness, not a party, to a discrimination mat-
ter, and the case decided which of two agencies should pay
the expenses, not whether the witness was eligible for com-
pensation at all. John Booth, 66 Comp. Gen. 310 (March 12,
1990). She also points to a directive stating that a federal
agency must ensure “the appearance and travel arrangements
to the hearing site of approved witnesses.” U.S. EQUAL EMP.
OPPORTUNITY COMM’N, EEO-MGMT. DIRECTIVE 110, CHAPTER 7
(Feb. 24, 2011) (emphasis added). But Moreland did not pre-
sent any admissible evidence that she was approved or
needed to be approved. See id. Thus no evidence suggests that
the agency did not “honestly believe[] the reason it has of-
fered”—its interpretation of its regulations. Monroe, 871 F.3d
at 505.
                              III
    Because Moreland did not suffer an adverse action and
she failed to rebut the Department’s legitimate and nondis-
criminatory reason for not deploying her, we AFFIRM the dis-
trict court’s judgment.